DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Information Disclosure Statement
The information disclosure statement(s) filed on April 20, 2020 have/has been acknowledged and considered by the examiner.  Initialed copies of supplied IDS(s) forms are included in this correspondence.   

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 5-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. In review of a claimed invention for eligibility under USC 101, the USPTO has provided the 2019 PEG guidance.  Under such guidance, claim 5 is not eligible under USC 101 for the following reasons:
Step 1: Is the claim to a process, machine, manufacture, or composition of matter:  Yes.  The claim recites “a method for securing safety glasses…”
	Pre-Step 2: Can the analysis be streamlined? When viewed as a whole, is the eligibility of the claim self-evident: No.  Eligibility is not self-evident.
	Step 2A. Prong 1: Does the claim recite an Abstract Ida, Law of Nature, or Natural Phenomenon:  Yes, the claim recites an Abstract Idea.  Specifically, the claim recites methods of organizing human activities, for example translocation of an object from one location to another.
	The first step of the claim is “closing first and second temple arms…” which is a human organization activity step of moving temple arms from one location to another.
	The second step of the claim is “placing the safety glasses…” which is again a human organization activity of translocating the glasses from one location to another.
	Step 2A. Prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application: No.  Specifically, the additional elements of the safety glasses, magnets, and temples, are simply the machine on which the method operates - i.e. the human activity to move/place the machine (MPEP 2106.05(b).II).  Additionally, the process steps of “closing” and “placing” amount to insignificant extra solution activity (MPEP 2106.05(g)).  The application of closing glasses temples and placing the glasses on a surface amount to an insignificant extra-solution application of the abstract idea of human based activity to translocate/move an object to a location desired by the human.
	Step 2B.  Does the claim recite additional elements that amount to significantly more than the judicial exception: No.  Specifically, the additional elements represent 

	Claims 6-7 do not resolve the USC 101 issues.  Specifically, the claims merely recite the insignificant extra-solution activity regarding the desired location by the human to location or surface.
	Claim 8 does not resolve the USC 101 issues.  While the claim recites an additional method step of adhering the tabs, such activity is well understood, routine, conventional activity (MPEP 2106.05(d)), and does not integrate the exception into a practical application since adhering magnetic tabs represents another insignificant extra-solution activity in order to provide some magnetically available component to attract magnets to surfaces.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
claim 1, the claim recites “such that the two magnets do not interact with each other for any positioning of the temple arm pieces” which is unclear what Applicant intends as “interact” and “for any positioning”.  As magnets, the magnetic field lines would extend to between such magnets regardless of how far apart, and especially in the context of the invention which places the magnets on temples of glasses.  While the spacing might be too large to produce an appreciable force such that the magnets would physically interact, the magnetic field lines would still extend between the poles of the magnets.  
	Additionally, what is meant by “any positioning” is unclear as to whether this refers to any of the possible locations/positions of the magnets relative to each other when attached to the movable temples as the temples move, or if this refers to any one position whereby the magnets would not “interact”. 
	For purposes of compact prosecution Examiner will interpret the claim to mean the magnets do not physically interact (i.e. do not physically contact) when the temples are in open or closed positions.
	Claim 4 recites “the magnetically active side” which lacks antecedent basis.
	Claims 2-4 are rejected as dependent upon claim 1.
	As to claim 5, the claim recites “substantially coplanar” which is a relative term (MPEP 2173.05(b)) which renders the claim indefinite.  The metes and bound are unclear because Applicant’s claims and specification do not provided some objective way to determine what would constitute when the magnets are substantially coplanar and when the magnets are not substantially coplanar.  Additionally, from a geometry 
	As to claim 6, the claim recites “the safety glasses being for configured for use while operating the machinery” is unclear what is meant by “being for configured for use”.  It appears to be a typographical error.  Furthermore, the functional limitation (MPEP 2173.05(g)) “for use while operating machinery” is unclear because the structure required to perform the function appears to be the structure implicit to glasses/safety glasses with temples, and thus it is unclear what structural limitation is be required beyond the already claimed glasses and temples.
	 As to claim 7, the claim recites “placing the safety glasses positions…in a location…where the safety glasses are visible to a user approaching the machinery for use” is a subjective condition based on the viewing and location of a user (MPEP 2173.05(b)).  Specifically, a user could be at one location of the machinery where the glasses are visible, however the user can move to another location where the glasses are not visible, yet the placement of the glasses would not change.  As such, the metes and bound are unclear since it dependent upon the particular orientation of the user practicing the invention and thus the location of the glasses could both infringe and not infringe the claim.
	Claims 6-8 are rejected as dependent upon claim 5.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5-8 are rejected under 35 U.S.C. 102(a2) as being anticipated by Zargari (US 10,634,931).
	As to claim 1, Zargari teaches a safety glasses system (Zargari Fig. 6) comprising a frame-lenses assembly (Zargari Fig. 6 - 9), two temple arm pieces (Zargari Fig. 1 - 9, 2), two hinges respectively attaching the temple arm pieces to the frame-lenses assembly (Zargari Fig. 7 - 19), two magnets respectively mounted in or on the temple arm pieces at location such that the two magnets do not interact with each other for any positioning of the temple arm pieces (Zargari Fig. 4 - 4; col. 5:5-15).
	As to claim 2, Zargari teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Zargari further teaches the two magnets are positioned such that surfaces of the two magnets respectively lie in two separated areas of a plane when the temple arm pieces are folded toward the frame (Zargari Fig. 6).
	As to claim 3, Zargari teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Zargari further teaches on or more tabs having a magnetically active layer and a fastener layer (Zargari Fig. 4 - 3, 8, 7; col. 4:29-
	As to claim 5, Zargari teaches a method for securing safety glasses, the method comprising closing first and second temple arm pieces of the safety glasses (Zargari Fig. 6), the closing of the temple arm pieces positioning a first magnet mounted on the first temple arm piece substantially coplanar with a second magnet mounted on the second temple arm piece (Zargari Fig. 6; Fig. 4 - 2, 2A, 4; col. 5:5-15), and placing the safety glasses so that the first magnet and the second magnet respectively adhere to two separated magnetically active areas on a surface (Zargari Fig. 6 - 12, 13; col. 4:42-61).
	As to claim 6, Zargari teaches all the limitations of the instant invention as detailed above with respect to claim 5, and Zargari further teaches the surface is a surface of machinery (Zargari Fig. 6 - 11, 12, 14, 15), the safety glasses being for configured for use while operating the machinery (Zargari Fig. 6).
	As to claim 7, Zargari teaches all the limitations of the instant invention as detailed above with respect to claim 5, and Zargari further teaches placing of the safety glasses positions the safety glasses in a location on the machinery where the safety glasses are visible to a user approaching the machinery for use (Zargari Fig. 6).
	As to claim 8, Zargari teaches all the limitations of the instant invention as detailed above with respect to claim 5, and Zargari further teaches the surface is a non-magnetic surface (Zargari Fig. 6 - 11, 12, 13, 14, 15; col. 4:42-61), and the method further comprising adhering one or more tabs to the surface (Zargari Fig. 6 - 12, 13; col. .

Claims 1-8 are rejected under 35 U.S.C. 102(a1) as being anticipated by Sabia et al. (US 6,616,274 - Sabia).
	As to claim 1, Sabia teaches a safety glasses system (Sabia Figs. 1, 2, 3, 7) comprising a frame-lens assembly (Sabia Fig. 1 - 32), two temple arm pieces (Sabia Fig. 1 - 50, 59, 53, 62), two hinges respectively attaching the temple arm pieces to the frame lens assembly (Sabia Fig. 1 - 65), two magnets respectively mounted in or on the temple arm pieces at location such that the two magnets do not interact with each other for any positioning of the temple arm pieces (Sabia Figs. 1, 2 - 56; col. 4:40-45).
	As to claim 2, Sabia teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Sabia further teaches the two magnets are positioned such that surfaces of the two magnets respectively lie in two separated areas of a plane when the temple arms are folded forward (Sabia Fig. 2 - 56).
	As to claim 3, Sabia teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Sabia further teaches one or more tabs having a magnetically active layer and a fastener layer (Sabia Fig. 3 - 26; Fig. 5 - 26, 78, 79; col. 4:55-64; Fig. 7 - 26A, 30, 79; col. 6:1-10), the fastener layer being configured to adhere to a surface that is not magnetically active (Sabia Fig. 3 - 26; col. 4:55-64).
	As to claim 4, Sabia teaches all the limitations of the instant invention as detailed above with respect to claim 3, and Sabia further teaches the fastener comprises doubled side tape (Sabia col. 4:59-60).
claim 5, Sabia teaches a method for securing safety glasses, the method comprising closing first and second temple arm pieces of the safety glasses (Sabia Fig. 2 - 50, 59, 53, 62), the closing of the temple arm pieces positioning a first magnet mounted on the first temple arm piece substantially coplanar with a second magnet mounted on the second temple arm piece (Sabia Fig. 2 - 56), placing the safety glasses so that the first magnet and the second magnet respectively adhere to two separated magnetically active areas on a surface (Sabia Fig. 3 - 26; Fig. 5 - 26, 78; Fig. 7 - 26A, 30; col. 4:55-63).
	As to claim 6, Sabia teaches all the limitations of the instant invention as detailed above with respect to claim 5, and Sabia further teaches the surface is a surface of machinery (Sabia Fig. 3), the safety glasses being for configured for use while operating the machinery (Sabia Fig. 1).
	As to claim 7, Sabia teaches all the limitations of the instant invention as detailed above with respect to claim 5, and Sabia further teaches placing the safety glasses positions the safety glasses in a location on the machinery where the safety glasses are visible to a user approaching the machinery for use (Sabia Fig. 3 - 26).
	As to claim 8, Sabia teaches all the limitations of the instant invention as detailed above with respect to claim 5, and Sabia further teaches the surface is a non-magnetic surface (Sabia Fig. 3 - 80), and the method further comprises adhering one or more tabs to the surface (Sabia Fig. 3 - 26), the one or more tabs including the magnetically active areas (Sabia Fig. 3 - 26; Fig. 5 - 78; col. 4:55-63; Fig. 7 - 26A, 30; col. 6:1-10).

	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Jongebloed Jr (US 7,494,217); Carr (US 10,247,958) are cited as additional examples of glasses systems and securing methods.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY W WILKES whose telephone number is (571)270-7540. The examiner can normally be reached M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY W WILKES/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        January 11, 2022